Citation Nr: 1535797	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and M.J.




ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1954 to July 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding is of record.  

In December 2014, the Board remanded this case for additional development and readjudication. The case has since returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board previously remanded the case in December 2014 to obtain an additional medical opinion to determine the etiology of the Veteran's hearing loss.  In particular, the Board directed the examiner to address whether the Veteran's bilateral hearing loss was related to any altitude change that he would have experienced during a flight in service.

Following the remand, an additional VA medical opinion was obtained in May 2015.  Although the examiner did address whether the Veteran's hearing loss was related to noise exposure in service, she did not discuss the alleged altitude change.  

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id. Therefore, in light of Stegall, supra, the appeal is once again remanded to the AOJ to ensure compliance with the Board's December 2014 remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claims file to the May 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion as to the nature and etiology of the Veteran's current bilateral hearing loss.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or he or she should provide an interpretation of any audiometric findings.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to any altitude change he would have experienced during a flight in service.

In addition, the examiner should state whether it is at least as likely as not that the Veteran's current bilateral hearing is otherwise related to his military service, including noise exposure therein.  In so doing, he or she should consider the examiner should consider the September 2014 private medical opinion, as well as the argument made by the Veteran's representative in a July2 015 written brief presentation.

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how this disability develops from other causes, in determining the likelihood that current bilateral hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of such conclusion as it is to find against it).

A clear rationale for the medical opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  The AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ should implement corrective procedures.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

